Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The prior fails to teach:

In regards to claim 1,  (Currently Amended) a system for detecting brain waves of a person, the system comprising: a housing configured to fit over an ear of the person, the housing comprising: a bridge over the ear, a first portion extending forward from the bridge to a position over a temple of the person, and a second portion extending rearward from the bridge, a first dry electroencephalography (EEG) sensor disposed on the second portion; a second dry EEG sensor disposed on the first portion; a power supply included in the housing; a processor included in the housing; 
a position sensor or an orientation sensor disposed in the housing; a camera included in the housing and in communication with the processor; and a transmitter included in the housing and in communication with the processor.

In regards to claim 6, (Currently Amended) A method of controlling one or more objects in an environment, comprising, by a processor of an electronic device:
receiving images from a camera of the electronic device, the electronic device comprising EEG sensors and an inertial measurement unit (IMU);
processing the images to identify features corresponding to a known device;
receiving brain-wave signals from at least two of the EEG sensors and comparing the brain- wave signals to each other to measure a level of brain activity;
in response to determining that the known device comprises an adjustable setpoint, using the IMU to adjust the setpoint;
upon detection of both (a) a feature corresponding to the known device and (b) the level of brain activity deviating from a baseline by at least a threshold level, generating a command signal configured to cause the known device to actuate; and
transmitting the command signal to the known device or a controller for the known device.

In regards to claim 13, (Currently Amended) A system for controlling one or more objects in an environment, the system comprising: a wearable over-the-ear electronic device comprising a set of dry electroencephalography (EEG) sensors, a camera, a processor, an inertial measurement unit (IMU), and programming instructions that are configured to cause the processor to: receive images from the camera; process the images to identify features corresponding to a known device; receive brain-wave signals from at least two of the EEG sensors and compare the brain-wave signals to each other to measure a level of brain activity; 
in response to determining that the known device comprises an adjustable setpoint, using the IMU to adjust the setpoint; upon detection of both (a) a feature corresponding to the known device and (b) the level of brain activity deviating from a baseline by at least a threshold level, generate a command signal configured to cause the known device to actuate; and transmit the command signal to the known device or a controller for the known device.

In regards to claim 21, system for detecting brain waves of a person, the system comprising: a housing configured to fit over an ear of the person, the housing comprising: a bridge over the ear, a first portion extending forward from the bridge to a position over a temple of the person, and a second portion extending rearward from the bridge, a first dry electroencephalography (EEG) sensor disposed on the second portion; a second dry EEG sensor disposed on the first portion; a power supply included in the housing; a processor included in the housing; memory disposed in the housing, wherein the memory holds a data store containing a machine-learning model trained to recognize one or more objects in an environment; a camera included in the housing and in communication with the processor; and a transmitter included in the housing and in communication with the processor.

In regards to claim 25, method comprising, by a processor of an electronic device: receiving images from a camera of the electronic device, the electronic device comprising EEG sensors and an inertial measurement unit IMU);processing the images to identify features corresponding to a known device;receiving brain-wave signals from at least two of the EEG sensors and comparing the brain- wave signals to each other to measure a level of brain activity;in response to determining that the known device is an electronic user interface, using the IMU to select a location on the electronic user interface at which an actuation will occur;upon detection of both (a) a feature corresponding to the known device and (b) the level of brain activity deviating from a baseline by at least a threshold level, generating a command signal configured to cause the known device to actuate; and transmitting the command signal to the known device or a controller for the known device.

In regards to claim 28, system comprising:a wearable over-the-ear electronic device comprising a set of dry electroencephalography (EEG) sensors, a camera, a processor, an inertial measurement unit (IMU), and programming instructions that are configured to cause the processor to: receive images from the camera; process the images to identify features corresponding to a known device; receive brain-wave signals from at least two of the EEG sensors and compare the brain-wave signals to each other to measure a level of brain activity; in response to determining that the known device is an electronic user interface, use the IMU to select a location on the electronic user interface at which an actuation will occur; upon detection of both (a) a feature corresponding to the known device and (b) the level of brain activity deviating from a baseline by at least a threshold level, generate a command signal configured to cause the known device to actuate; and transmit the command signal to the known device or a controller for the known device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694